Title: To George Washington from Isaac Smith, 14 February 1792
From: Smith, Isaac
To: Washington, George



Sir,
Trenton [N.J.] Feby 14th 1792

Being informed that the Office of Attorney general in the western Territory is at present vacant, I beg leave to introduce to your Notice my Son John Penington Smith, who is already settled in the Practice of the Law in Fort-Washington.
He is 27 Years of Age, served his Clerkship under Mr Houston and our present Governour Mr Paterson, and, from the Recommendation of the Supreme Court, was licensed to practise in all the Courts of New Jersey by Governour Livingston; and was likewise admitted to the Bar in Pensylvania four years ago; since which Time he has practised in Kentucke, till last September when he moved into the Goverment west of the Ohio.
I know him to be a young man of Honour & Abilities, both natural and acquired, and his political Principles such as a real Friend to his Country would wish them to be. Altho’ a Father I would not wish to mislead. It is probable many of the Gentlemen of the western Army are acquainted with him. I have the Honour to be, Sir, with due Respect, and long and sincere Attachment your very humble Servant,

Isaac Smith

